McCONNELL, Circuit Judge,
dissenting.
A great many of the roads of the West, including virtually all the roads that provide visitors access to the Grand Staircase-Escalante National Monument in southern Utah [hereinafter “the Monument”], are based upon rights-of-way established under the authority of a congressional statute passed in 1866, popularly called “R.S. 2477.” When the plaintiffs’ members testify that they enjoy recreating in “areas adjacent to the Hole-in-the Rock road, Hackberry Canyon, Buckskin Gulch, Paria Canyon and the White House Campground,” Maj. Op. 1210, they travel to those places over R.S. 2477 roads. Kane County and its counterparts maintain these roads to keep them safe and passable; the Counties set and enforce speed limits and other rules of the road; they provide search and rescue services to visitors in trouble; all this is done through the exercise of rights obtained under R.S. 2477.
None of the R.S. 2477 roads in Kane County, and precious few in the rest of Utah or the West, have ever been proven or established in court. That has never been necessary. For more than 150 years, R.S. 2477 routes have been regarded as vested property rights, based solely upon continuous public use across unreserved *1227federal land for the requisite number of years prior to 1976. As this court explained in Southern Utah Wilderness Alliance v. BLM, 425 F.3d 735, 754 (10th Cir.2005) [hereinafter “SUWA ”], rights-of-way were “established” and “legal title ... passed” on the basis of public use, “without any procedural formalities” and with “no notice or filing requirements of any kind.” Id. at 753-54.
When the Monument was created, President Clinton’s Executive Order expressly made federal land management “subject to valid existing rights,” and regulations under the Federal Land Policy Management Act (“FLPMA”) prohibit any diminishment of the rights-of-way granted by R.S. 2477. 43 C.F.R. § § 2801.4, 2801.6. The Monument Plan itself contains a section entitled “Transportation and Access,” which designates a route system for the Monument in the form of a transportation map. The Plan states: “Any route not shown on Map 2 is considered closed upon approval of this Plan, subject to valid existing rights.” Grand Staircase-Esealante National Monument Management Plan at 46, available at http://www.blm.gov/ut/st/en/fo/grand_ staircase-escalante/planning/monumenK management.html (last visited Aug. 19, 2009) (emphasis added). Neither the Executive Order nor the Monument Plan thus purports to limit or extinguish valid existing R.S. 2477 rights; rather, federal land management within the Monument is explicitly “subject to” those existing rights.1
This case involves Kane County Ordinance 2005-03, repealed in 2007,2 which permitted OHV travel on Kane County Class B and Class D roads. The Ordinance made no special reference to the Monument or to federal land, but applied generally to all county roads of that description. The Ordinance did not incorporate any map, and does not make any claim, implicitly or explicitly, to ownership of any particular rights-of-way over federal land. Neither the complaint nor the answer identifies any particular roads over which Kane County claims an R.S. 2477 right-of-way that the BLM has ordered closed,3 and the federal government has made no attempt to determine which roads across the Monument traverse valid, or invalid, R.S. 2477 rights-of-way. See Kane County v. Salazar, 562 F.3d 1077, 1086 (10th Cir.2009). According to a letter from the Monument Manager to his staff, which is part of the record: “Roads closed in the [Plan] but are County R.S. 2477 claims- — This is not considered cross country use. We are not implementing or enforcing these closures until resolution of all *1228the legal issues sometime in the next century.” App.1914.
The case also involves two disputes over signage. The facts are murky and were not adjudicated below, but apparently on one occasion in 2003, roughly two years before this lawsuit was filed, Kane County officials removed signs that had been placed along putative county roads by the federal land managers. This appears to have been some sort of protest. It has not been repeated. In addition, in 2005 the County erected a number of road signs within the Monument, some of which contained decals indicating that the roads were open to off-road-vehicle use. It is unclear whether the signs were new or were merely replacements for longstanding county road signs. According to evidence submitted by the plaintiffs, the BLM Director wrote a letter to the County objecting to these signs, App. 425-26, 1702-04, and the County removed first the decals and later the signs.
Although it is the federal government’s property rights and regulatory interests that allegedly are implicated by the County’s actions, the federal government has not initiated litigation. Instead, two environmental organizations, whose members use and enjoy the affected lands but have no ownership rights with respect to them, filed suit against Kane County, seeking an injunction against the repealed Ordinance and against any repetition of the County’s actions with respect to signs, claiming that the County Ordinance and the County’s posting and removal of signs were preempted by federal law and hence unconstitutional under the Supremacy Clause. The County defended on the ground that federal law respects and recognizes R.S. 2477 rights-of-way, and that no conflict with federal law could be shown without evidence that some or all of its road claims are invalid.
Without considering any evidence whatsoever regarding the existence or validity of any of Kane County’s road claims, the district court denied that the County “currently has valid existing rights under R.S. 2477 for the areas in question.” Dist. Ct. Op. 2. Why? “[Bjecause the County has yet to establish the validity of those rights in a court of law.” Id. In other words, the County has no “valid existing rights” within the meaning of FLPMA, the Executive Order, and the Monument Plan unless it has obtained a legal judgment in court. The panel majority now affirms this remarkable holding. In place of our prior holdings that R.S. 2477 routes could be “established” and “legal title” pass with “no procedural formalities,” the majority now concludes that the formality of court adjudication is a prerequisite to the exercise of rights under R.S. 2477. This conclusion flies in the face of this court’s holding in SUWA, as well as with the decades of jurisprudence on which that decision rested.
The district court’s injunction forbids Kane County to exercise its R.S. 2477 rights to manage vehicle use or maintain roads within the challenged areas, but only with respect to routes or areas “closed to such use by governing federal land management plan or federal law.” The injunction reads as follows:
The court further ENJOINS the County and ORDERS that Kane County shall not adopt ordinances, post signs, or otherwise purport to manage or open to vehicle use any route or area closed to such use by governing federal land management plan or federal law. Further, Kane County shall take no other action to invite or encourage vehicle use on any route or area closed to such use by governing federal land management plan or federal law. Kane County is enjoined from any action described above relating to any route unless and *1229until Kane County proves in a court of law that it possesses a right-of-way to any such route and establishes the proper scope of such right-of-way in a court of law.
Dist. Ct. Op. 33.
The direct effect of the injunction will thus be felt only on routes within the Monument and other challenged areas that are closed to vehicle use (or to a subset of vehicle use, such as OHVs) as a matter of federal policy.4 But the principle of the holding goes much farther than this. If it is true that the County does not possess a “valid existing right” under R.S. 2477 unless it has gone to court and won a judgment in its favor, this means that all of the County’s road management and maintenance activities over federal land are in principle illegal, since the unauthorized use, occupancy, or development of federal land is a trespass. 43 C.F.R. § 2808.10. Thus, while the immediate effect of the challenged injunction is more confined, the logic of the district court’s position, now affirmed by this panel, wreaks havoc with the transportation system of the West, to the detriment of federal as well as local interests.
To make matters worse, this holding is rendered in a case where the federal government is not even present in court, at the behest of organizations whose members have absolutely no legal right or interest in the matter in question. I therefore begin with issues of standing and cause of action, and then proceed to a discussion of the merits.
I. STANDING
To establish standing, “the plaintiff must have suffered an ‘injury in fact’ — an invasion of a legally protected interest which is (a) concrete and particularized, and (b) ‘actual or imminent, not conjectural’ or ‘hypothetical.’ ” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992). The majority talks a lot about the fact that The Wilderness Society’s injury is concrete and actual, without mention of whether the injury is to a “legally protected interest.” Yet the existence of a “legally protected interest” is an aspect of the required “injury in fact,” which this court has described as “particularly important.” Initiative & Referendum Inst. v. Walker, 450 F.3d 1082, 1087 (10th Cir.2006) (en banc); accord McConnell v. Federal Election Commission, 540 U.S. 93, 227, 124 S.Ct. 619, 157 L.Ed.2d 491 (2003) (although the plaintiffs had an interest in competing electorally with equal resources, that interest is not “legally protected” and thus they had no standing). We may sympathize with the plaintiffs’ desire to enjoy southern Utah’s canyon country without the intrusion of vehicles, but the plaintiffs can point to no law giving them a legally protected interest in the matter.
Much has been made of the idea that aesthetic or environmental harm is a cognizable injury so long as the plaintiff can show that he will himself experience the effects of that harm. See Maj. Op. 1211, relying on Summers v. Earth Island Inst., *1230- U.S. -, 129 S.Ct. 1142, 1149, 173 L.Ed.2d 1 (2009), and Sierra Club v. Morton, 405 U.S. 727, 734, 92 S.Ct. 1361, 31 L.Ed.2d 636 (1972); see also Lujan, 504 U.S. at 562-63, 112 S.Ct. 2130 (“Of course, the desire to use or observe an animal species, even for purely esthetic purposes, is undeniably a cognizable interest for purpose of standing.”). All of these cases, however, arose under the Administrative Procedures Act (APA) and other statutes granting parties with aesthetic interests statutory rights to challenge agency action. These laws “broaden[] the categories of injury that may be alleged in support of standing.” Sierra Club, 405 U.S. at 738, 92 S.Ct. 1361. The Supreme Court has explained Sierra Club as a case where “[t]he actual or threatened injury required by Art. Ill may exist solely by virtue of statutes creating legal rights, the invasion of which creates standing.” Worth v. Seldin, 422 U.S. 490, 500, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975) (quotations omitted); see also Summers, 129 S.Ct. at 1148; Lujan, 504 U.S. at 557-58, 112 S.Ct. 2130; Sierra Club, 405 U.S. at 733, 92 S.Ct. 1361. This case does not arise under the APA, does not challenge agency action, and is not predicated on any statutes creating judicially enforceable rights of an aesthetic or environmental nature.
The majority asserts that “[t]he environmental groups have shown that their members’ legally protected interests in enjoying the areas at issue are harmed by unlawful OHV use.” Maj. Op. 1212. But the majority opinion is bereft of any citation to a statute that creates any such “legally protected interests.”5 Indeed, the majority concedes that the plaintiffs “do not allege a statutory injury,” but only “claim harm to their recreational and other interests caused by unlawful OHV use.” Maj. Op. 1216. But if the plaintiffs do not allege a statutory injury, how are their recreational and other interests “legally protected”?
The majority relies on San Juan County v. United States, 503 F.3d 1163 (10th Cir. 2007) (en banc), for the proposition that “ ‘SUWA’s environmental concern is a legally protectable interest.’ ” Maj. Op. 1212, quoting San Juan, 503 F.3d at 1199. But San Juan provides no support for the plaintiffs here. In San Juan, we considered both the standing of environmental groups to participate in a Quiet Title action involving disputed R.S. 2477 rights-of-way and their right to intervene in such a ease under Fed. R Civ. P. 24. Standing and intervention present two different questions, to which this court gave opposite answers. The language quoted by the majority comes from the court’s discussion of the requirements for intervention — not its discussion of standing. See San Juan, 503 F.3d at 1199. This court approved the environmental groups’ standing only because they were seeking to intervene in a lawsuit where other parties already had Article III standing, which was sufficient to support subject matter jurisdiction. See *1231San Juan, 503 F.3d at 1172 (“parties seeking to intervene under Rule 24(a) or (b) need not establish Article III standing ‘so long as another party with constitutional standing on the same side as the intervenor remains in the case’ ”) (internal citation omitted). Here, of course, there is no other party, and The Wilderness Society’s lack of standing is fatal to the court’s subject matter jurisdiction.
Essentially conceding that the plaintiffs have not asserted any legally protected interest in the ordinary sense of that term, the majority declares that the term “legally protected interest” means nothing more than “‘the sort of interest that courts think to be of sufficient moment to justify judicial intervention.’ ” Maj. Op. 1211— 1212, quoting In re Special Grand Jury 89-2, 450 F.3d 1159, 1172 (10th Cir.2006). Surely not. Surely we have not gone so far down the road of judicial self-empowerment that plaintiffs now are accorded standing to bring whatever claims that “We, the Judiciary” consider “of sufficient moment,” whether or not the representatives of ‘We, the People” have enacted laws protecting them.6 Article III standing principles are supposed to be a limitation on the “role of the courts in our democratic society.” Allen v. Wright, 468 U.S. 737, 750, 104 S.Ct. 3315, 82 L.Ed.2d 556 (1984), quoting Warth, 422 U.S. at 498, 95 S.Ct. 2197. It would make no sense to measure the bounds of that limitation by the judiciary’s own assessment of what is important for the judiciary to decide. In any event, the Supreme Court has not abandoned the requirement of a “legally protected interest,” and neither has this court sitting en banc. See Initiative & Referendum, 450 F.3d at 1093 (noting that the “legally protected interest” requirement retains “independent force and meaning”). This panel should not do so, either.
At bottom, this is a real property dispute between the owner of the servient estate (the federal government) and the owner of a purported easement (the County). The two property owners have so far avoided confrontation in court and (for all we know) may be seeking a course of mutual accommodation, as was suggested in SUWA 425 F.3d at 746-47. Interested outsiders, whether they are environmental groups hoping the federal government has full ownership or user groups hoping the counties have control, have no standing to enforce property rights belonging to the County or the federal government. See Sw. Four Wheel Drive Ass’n v. BLM, 363 F.3d 1069 (10th Cir.2004) (OHV enthusiasts cannot assert counties’ R.S. 2477 rights against the federal government); San Juan County v. United States, 503 F.3d 1163, 1203-07 (10th Cir.2007) (en banc) (environmental groups may not intervene in Quiet Title suit to support federal government’s claims against a county).7
Any interest members of The Wilderness Society have, in the peaceful enjoyment of the Monument, is purely deriva*1232tive of the federal government’s ownership of the land and its discretionary decisions with regard to vehicle use. Their complaint thus implicates the prudential doctrine of third-party standing, which is more demanding than the mere requirement of injury in fact. That doctrine holds that even if the plaintiff has suffered some harm, he still “generally must assert his own legal rights and interests, and cannot rest his claim to relief on the legal rights or interests of third parties.” Warth, 422 U.S. at 499, 95 S.Ct. 2197; see also Aid for Women v. Foulston, 441 F.3d 1101, 1111 (10th Cir.2006). In some cases Congress grants a statutory right of action for a party who suffers some injury to bring a claim based on another’s rights. See Warth, 422 U.S. at 501, 95 S.Ct. 2197. But when, as in this case, Congress has not granted a statutory right for injured parties to invoke the legal rights of others, a plaintiff may bring such a claim only if he can show not only an injury in fact, but also “a close relation to the third party” and a “hindrance or inability of the third party to pursue his or her own claims.” Lane v. Simon, 495 F.3d 1182, 1187 (10th Cir.2007) (quoting Terrell v. I.N.S., 157 F.3d 806, 809 (10th Cir.1998)). The Wilderness Society has shown neither a close relationship to the United States nor any reason to think the United States might be hindered from itself enforcing its own property rights. That leaves us with a situation where the courts are being “called upon to decide abstract questions of wide public significance even though other governmental institutions may be more competent to address the questions and even though judicial intervention may be unnecessary to protect individual rights.” Warth, 422 U.S. at 500, 95 S.Ct. 2197.
Third-party standing limitations make imminent sense. Imagine that my next-door neighbor, who keeps his property neat and tidy, is faced with a competing claimant to the land, who is likely to allow the property to fill with weeds. I might very much hope my neighbor wins. My property values and aesthetic interests could seriously be affected. I may be impatient with my neighbor’s inclination toward compromise and apparent disinclination to go to court. But no one would say I have standing to sue in defense of my neighbor’s property rights. The Wilderness Society is in precisely that situation.
The plaintiffs’ lack of standing to bring suit on the signage issues is, if anything, even clearer. On one occasion, county officials removed BLM signs from what they regarded as county roads, and later posted signs with decals indicating that OHV use on some roads was permitted. These actions may well have violated federal trespass law. But the federal government chose not to prosecute. Appropriate federal officials registered an objection to the signs, and the County removed them, even if not promptly. The federal government did not see fit to bring any further action against the County, perhaps as a matter of comity. Private citizens have no standing to pile on with an independent federal lawsuit. See Linda R.S. v. Richard D., 410 U.S. 614, 619, 93 S.Ct. 1146, 35 L.Ed.2d 536 (1973) (“a private citizen lacks a judicially cognizable interest in the prosecution or nonprosecution of another.”); Initiative & Referendum, 450 F.3d at 1093 (same). Members of The Wilderness Society can no more sue the County for its alleged trespasses than it can sue those who violate BLM regulations on littering, campfires, or dog leashing. Prosecutorial discretion is vested in the government, and the government has apparently exercised that discretion in favor of taking no action against the County. The Wilderness Society has no standing to step in.
*1233II. Cause of Action
As this is essentially a property dispute that is being litigated by a party that lacks any rights in the property, we are faced with the related question of what could possibly serve as the cause of action. It is not property or contract, as The Wilderness Society has no property or contract rights in Kane County roads; it is not administrative, as The Wilderness Society has not challenged agency action; it is not statutory, as The Wilderness Society has pointed to no statute that gives it any legal right, implied or otherwise, in the roads. It instead relies simply on the Supremacy Clause and the astounding idea that any time a state action arguably conflicts with a federal law, a cause of action exists.
The plaintiffs, and now the majority, derive this principle from this court’s decision in Qwest Corp. v. City of Santa Fe, 380 F.3d 1258 (10th Cir.2004) and the Supreme Court’s decision in Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 96 n. 14, 103 S.Ct. 2890, 77 L.Ed.2d 490 (1983). In Qwest, we held that “[a] federal statutory right or right of action is not required where a party seeks to enjoin the enforcement of a regulation on the grounds that the local ordinance is preempted by federal law,” and that “[a] party may bring a claim under the Supremacy Clause that a local enactment is preempted even if the federal law at issue does not create a private right of action.” 380 F.3d at 1266. We derived this from Shaw, where the Supreme Court stated that “[a] plaintiff who seeks injunctive relief from state regulation, on the ground that such regulation is pre-empted by a federal statute which, by virtue of the Supremacy Clause of the Constitution, must prevail, thus presents a federal question which the federal courts have jurisdiction under 28 U.S.C. § 1331 to resolve.” 463 U.S. at 96 n. 14, 103 S.Ct. 2890.
In Qwest and Shaw, however, the plaintiffs were raising preemption as a defense to the enforcement against themselves of state regulations that conflicted with federal law. When threatened with the enforcement of a state or local law that has been preempted, the target can of course raise a preemptive defense in the form of a suit for injunctive or declaratory relief. See Shaw, 463 U.S. at 96 n. 14, 103 S.Ct. 2890 (allowing a “plaintiff who seeks injunctive relief from state regulation, on the ground that such regulation is pre-empted” to sue) (emphasis added). That does not mean that a third party can bring a freestanding preemption claim to enforce compliance with federal law, as if “preemption” were a cause of action. The Wilderness Society has neither a claim nor a defense under federal law, but only the desire to compel the County to conform to the Society’s understanding of what federal regulations entail. That is an entirely different matter than the defensive use of preemption in Qwest and Shaw.
Unless Congress has expressly or impliedly granted private persons a cause of action to enforce federal law, which the plaintiffs have not even attempted to claim, there is no basis for such a suit. Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Curran, 456 U.S. 353, 102 S.Ct. 1825, 72 L.Ed.2d 182 (1982). If “preemption” were a sufficient basis for a cause of action, then every federal statute would implicitly authorize a private cause of action against a state or local governmental defendant. That is not the law. See, e.g., Gonzaga University v. Doe, 536 U.S. 273, 283, 122 S.Ct. 2268, 153 L.Ed.2d 309 (2002) (plaintiffs may not sue under § 1983 for state violation of federal statute unless the statute creates an “unambiguously conferred right”); Middlesex County Sewerage Auth. v. Nat’l Sea Clammers Ass’n, 453 U.S. 1, 11, 101 S.Ct. 2615, 69 L.Ed.2d 435 (1981) (Federal Water Pollution Control *1234Act and Marine Protection, Research, and Sanctuaries Act of 1972 do not create cause of action against state and local officials); Legal Environmental Assistance Foundation, Inc. v. Pegues, 904 F.2d 640, 642-44 (11th Cir.1990) (refusing to allow plaintiffs to allege state violation of Federal Water Pollution Control Act as a claim arising under the Supremacy Clause, as the “FWPCA precisely defines the means of redress for its violation and for challenging the Administrator’s actions.”); Andrews v. Maher, 525 F.2d 113, 118-19 (2d Cir.1975) (‘We reject the contention [that Plaintiffs can bring claim that state welfare regulations violate the Social Security Act under the Supremacy Clause] because it transforms statutory claims into constitutional claims by verbal legerdemain.”).
Thus, even apart from lack of standing, the plaintiffs assert no legal claim upon which relief may be granted. FLPMA provides no implied cause of action for private persons to enforce regulations enacted under its authority. As the Supreme Court has recently explained, “[i]n the absence of congressional intent the Judiciary’s recognition of an implied private right of action ‘necessarily extends its authority to embrace a dispute Congress has not assigned it to resolve.’ ” Stoneridge Investment Partners, LLC v. Scientific-Atlanta, 552 U.S. 148, 128 S.Ct. 761, 772 (2008) (citation omitted). The same would be true if the Supremacy Clause were employed as a cause of action whenever state or local action is said to conflict with federal law.
The Supremacy Clause is not an independent source of rights but a rule of priority that determines who wins when state and federal law conflict. See Andrews, 525 F.2d at 119 (“The Supremacy Clause does not secure rights to individuals; it states a fundamental structural principle of federalism.”). The Wilderness Society has pointed to no federal right to enforce, and the only federal statute it has pointed to is FLPMA, which neither implicitly nor explicitly gives it a private right of action. See note 5, supra. The only legal rights at issue here are the rights of the federal government in public lands and the rights of Kane County in R.S. 2477 roads. The majority has nevertheless allowed The Wilderness Society to sidestep its apparent lack of any statutory or common law right by simply invoking the Supremacy Clause. That is not a proper substitute for a cause of action.
III. The Merits
The plaintiffs’ claims in this case purport to be based on preemption, but they meet none of the established tests for preemption. “Consideration of issues arising under the Supremacy Clause starts with the assumption that the historic police powers of the States are not to be superseded by Federal Act unless that is the clear and manifest purpose of Congress.” Cipollone v. Liggett Group, Inc., 505 U.S. 504, 516, 112 S.Ct. 2608, 120 L.Ed.2d 407 (1992) (quoting Rice v. Santa Fe Elevator Corp., 331 U.S. 218, 230, 67 S.Ct. 1146, 91 L.Ed. 1447 (1947)) (alterations omitted); see also Integrity Management Intern., Inc. v. Tombs & Sons, 836 F.2d 485, 494 (10th Cir.1987). This requires preemption challenges to be considered “in light of the presumption against the preemption of state police power regulations.” Cipollone, 505 U.S. at 518, 112 S.Ct. 2608. “We rely on the presumption because respect for the States as ‘independent sovereigns in our federal system’ leads us to assume that ‘Congress does not cavalierly preempt [state law].’ ” Wyeth v. Levine, — U.S. -, 129 S.Ct. 1187, 1195 n. 3, 173 L.Ed.2d 51 (2009) (quoting Medtronic, Inc. v. Lohr, 518 U.S. 470, 485, 116 S.Ct. 2240, 135 L.Ed.2d 700 (1996)).
*1235I confine this merits analysis to Kane County Ordinance 2005-03, rather than the signage issues. It would be strange to say that discrete actions, such as posting or taking down signs, could be “preempted.” Such actions may violate federal law, in which case they are unlawful unless authorized by some state or local law that has not been preempted. But I am aware of no cases in the Supreme Court or this Court where preemption analysis has been applied to discrete acts. I will therefore confine this analysis to the majority’s holding that the Kane County Ordinance is preempted.
There are at least three clear reasons why the Kane County Ordinance in question is not preempted by federal law.
A. Federal Regulations Are Expressly Subject To “Valid Existing Rights,” Thus Precluding Preemption
First, in this case, far from expressly preempting state and local law, or evincing an intention to do so, Congress (in FLPMA), the President (in the Executive Order creating the Monument), and the BLM (in the Monument Plan), all expressly made federal land management “subject to valid existing rights,” with specific reference to rights-of-way established under R.S. 2477. Thus, far from preempting county R.S. 2477 rights, federal law expressly “preserved and protected” them. SUWA, 425 F.3d at 760. It is therefore hard to see how this Ordinance could possibly conflict with federal law. The Ordinance applies only to county roads, which means that it extends only insofar as the County’s R.S. 2477 claims are valid. The Monument Plan closes only those roads that are not “subject to valid existing rights,” which means that it applies only insofar as the County has no valid R.S. 2477 claim. The county and federal legal regimes thus neatly dovetail and avoid any possible conflict. Of course, there might be conflict over the particularized question of which routes are in fact on R.S. 2477 rights-of-way, but that is a fact-intensive inquiry that the district court did not attempt to engage in. The point is that the Ordinance and the Monument Plan are not facially in conflict, and whether there is any “as applied” conflict with respect to particular routes depends on claims that might be made by the County and the BLM, but which have not been made in this case.
The district court’s error, now affirmed, was to disregard the structure of R.S. 2477 and to hold that a County cannot possess a “valid existing right” under R.S. 2477 unless it has obtained a judgment in its favor in court. This is in plain violation of this court’s past interpretations of the statutory scheme. Most recently, in San Juan County v. United States, 503 F.3d 1163, 1168 (10th Cir.2007) (en banc), the lead opinion for the en banc court, in which the author of today’s majority opinion joined, stated that an R.S. 2477 right-of-way “could have come into existence without any judicial or other governmental declaration ” (emphasis added). Presumably, if the route “came into existence” in the past and has not disappeared or been relinquished, it is now a “valid existing right,” despite the lack of any judicial declaration. In SUWA, we stated that:
[ujnlike any other federal land statute of which we are aware, the establishment of R.S. 2477 rights of way required no administrative formalities: no entry, no application, no license, no patent, and no deed on the federal side; no formal act of public acceptance on the part of the states or localities in whom the right was vested.
425 F.3d at 741. Presumably, if R.S. 2477 rights-of-way were “established” without formalities, the lack of such formalities cannot be a reason to hold that the rights-*1236of-way are not “valid” and “existing” for purposes of preemption analysis. In Sierra Club v. Hodel, 848 F.2d 1068, 1078 (10th Cir.1988), we stated that R.S. 2477 rights “became effective upon the construction or establishing of highways, in accordance with the State laws,” quoted in San Juan County, 503 F.3d at 1168. Presumably, if a right became “effective” upon establishment in accordance with state law, it is also “valid” and “existing” within the meaning of that term in FLPMA, the Executive Order, and the Management Plan.
In none of these cases was there any suggestion that judicial adjudication was necessary to effectuate a right-of-way. What would being “vested” and “effective” mean, if the holder cannot manage or use the right without first going to court? The majority’s notion that R.S. 2477 rights are not “valid” or “existing” in the absence of a judicial declaration thus contradicts repeated statements and holdings of this court.
Indeed, if the majority’s view were the law, a number of cases in this court would have been decided on a different basis. Most recently, in Kane County v. Salazar, 562 F.3d at 1077, Kane County brought an administrative challenge against the Monument Plan, arguing (among other things) that FLPMA required the agency to reach internal administrative determinations regarding all R.S. 2477 claims within the Monument before closing any disputed routes. Id. at 1082-83. If today’s majority interpretation were the law, this would have been an easy case: none of Kane County’s claimed roads have been adjudicated in court; therefore the County had no “valid and existing claims” within the meaning of FLPMA and BLM had no statutory duty to consider any such claims. Instead, this court rejected the County’s argument because “the County plaintiffs’ complaint did not identify, with specificity, any alleged R.S. 2477 rights-of-way, nor did it identify or challenge any particular road closures that may have occurred simultaneously with, or subsequent to, the Plan’s issuance.” Id. at 1087 n. 5. In SUWA, several counties performed maintenance work on roads whose rights-of-way had never been adjudicated. If today’s majority interpretation were the law, this court could have declared those activities unlawful in a few short pages, since without a valid existing right, the counties had no authority to maintain or manage roads on federal property. Instead, the court set forth at length the standard for determining the validity of R.S. 2477 claims, which involves a fact-intensive inquiry into public use prior to repeal of the statute in 1976. See 425 F.3d at 788. In Hodel, Garfield County attempted to pave a section of the historic Burr Trail, which crosses both BLM and National Park Service land. 848 F.2d at 1073. The federal government went to court to prevent the work, and the district court held a ten-day trial to determine the validity and scope of the claimed right-of-way. Again, if today’s majority interpretation were the law, the federal government should have won without a trial, simply by pointing out that Garfield County had never obtained a judicial determination of its claimed right-of-way. It seems obvious that today’s majority decision is a major departure from past precedents and interpretations. If the County may own a “valid existing right” in the absence of a judicial ruling, then FLPMA, the Executive Order creating the Monument, and the Monument Plan all recognize and defer to that right. Federal law does not preempt what it expressly recognizes.
The majority responds that “creation and vestment of R.S. 2477 rights is not at issue here.” Maj. Op. 1221. “Instead, we must determine whether Kane County can exercise management authority before it proves that it has R.S. 2477 rights of way.” Id. at 1221 (emphasis in original). But *1237that is precisely the point at issue: under our precedents, we do not treat “creation and vestment” as a different question than the right to exercise management authority. The latter follows from the former. The majority must think that “validity” of a claim means one thing for purposes of substantive R.S. 2477 law (namely, continuous public use, without need for procedural formalities), and something else for purposes of FLPMA, the Executive Order, and the Management Plan (namely, judicial adjudication). There is no basis for such a dichotomy.
This does not mean, of course, that mere claims of rights-of-way are tantamount to title. In the event of controversy over particular claimed routes, raised by parties with standing and a cause of action, the county bears the burden of proving it has a right-of-way. SUWA 425 F.3d at 768. But it does mean that the district court was wrong to hold that the lack of prior judicial adjudication means that a county right-of-way is not a “valid existing right” that would be exempted from closure under the Management Plan. Neither side in this conflict has proved its right to relief. The district court should have denied relief to either side on this record and allowed this matter to percolate until such time as a real party in interest brings a properly focused conflict to the attention of a court, with evidence to back it up.
The district court went so far as to hold that a road such as the Skutumpah Road, which the federal government explicitly recognizes as an R.S. 2477 right-of-way (App. 2229, 2282; see SUWA, 425 F.3d at 743 (noting that the federal parties did not challenge the existence or validity, but only the scope, of the Skutumpah right-of-way)), is not a “valid existing right.” This goes to show not only how far afield the district court’s interpretation of the law is from longstanding practice, but also the mischief in allowing third parties with no legal interest in the land to litigate these claims. When the owner of the easement and the owner of the underlying land agree about the existence and validity of the easement, it is unprecedented for a court to rule otherwise at the behest of third parties whose rights, if any, are entirely derivative.
B. Even Apart From The Reservation Of “Valid Existing Rights,” The County Ordinance And BLM Regulations Can Coexist
Second, even apart from federal recognition of valid existing rights — that is, even if County Ordinance 2005-3 and the Monument Plan applied their different vehicle rules to the same roads — the majority’s view is based on a misunderstanding of the relation between federal and state or local law. In our federal system of government, the various layers of government— federal, state, and local — have independent authority to determine whether and how to regulate matters that fall within their enumerated or reserved powers. States and localities do not have to pass ordinances forbidding all conduct that is forbidden under federal law. If the BLM has statutory and constitutional authority, it can prohibit OHV travel on the roads that cross the Monument, no matter what the County does. The federal government owns the land, and has the presumptive right to regulate activities that take place on it. It does not have authority to force Kane County to pass an ordinance forbidding vehicular travel on county roads, see New York v. United States, 505 U.S. 144, 112 S.Ct. 2408, 120 L.Ed.2d 120 (1992), and it does not have authority to require Kane County to enforce the prohibitions of the Monument Plan. See Printz v. United States, 521 U.S. 898, 117 S.Ct. 2365, 138 L.Ed.2d 914 (1997).
*1238Applying this analysis, Kane County Ordinance 2005-03 did not conflict with federal regulation — even if we disregard, for the moment, the fact that federal regulations expressly recognize and defer to valid existing rights-of-way. Assume for the moment that there is a BLM regulation prohibiting OHVs and a County ordinance permitting OHVs on the same roads. A visitor to the Monument can comply with both federal and county vehicle rules by obeying the more restrictive: in this case, the federal. The county ordinance does nothing more than make OHV travel permissible as far as the county is concerned. The BLM regulation remains in place and is fully enforceable. Federal and state laws conflict only if the parties they regulate cannot simultaneously comply with both sets of law. See California Fed. Sav. & Loan Ass’n v. Guerra, 479 U.S. 272, 290-91, 107 S.Ct. 683, 93 L.Ed.2d 613 (1987) (holding that there is no conflict preemption when the state law “does not prevent [affected persons] from complying with both the federal law (as petitioners construe it) and the state law”). That is not a problem here. The laws are different, but they are not conflicting within the meaning of preemption analysis.
Consider an analogy to California’s laws permitting the medical use of marijuana. Federal law prohibits this use; state law permits it. See Gonzales v. Raich, 545 U.S. 1, 5-7, 125 S.Ct. 2195, 162 L.Ed.2d 1 (2005). State law may even encourage it. No one would argue, however, that California’s law is preempted. California has the right to legalize conduct for purposes of state law that the federal government makes illegal, even if the effect is to increase the likelihood of violations of federal law. The same is true here. Kane County has the right to legalize OHV use on its roads, even if such use violates federal law. By the same token, the federal government is free to enforce its rules without Kane County’s help, just as the Department of Justice is free to enforce its drug laws without California’s help.
The majority claims that passage of the County Ordinance “increased- — and if left uncorrected, will increase — OHV usage on the roads,” and that an order declaring the Ordinance unconstitutional “would likely dissuade at least one person from driving an OHV on a disputed route.” Maj. Op. 1213. But this is no different from saying that California law “encourages” the medical use of marijuana. States are free to “encourage” activity by not outlawing it, even if the federal government disapproves.
The majority notes that, unlike passage of the Ordinance itself, the County’s placement of signs on roads within the Monument would interfere with enforcement of federal law, Maj. Op. 1222, and I do not disagree. The County had no right to erect misleading signs purporting to authorize OHV travel within the Monument, over the objections of the federal land managers. Holders of an easement may manage or maintain routes in accordance with the status quo, but may not unilaterally effectuate changes. SUWA, 425 F.3d at 745. If the County persisted in posting unauthorized signs and BLM brought suit, I would likely agree with the majority that BLM is entitled to relief.8 But the majority is wrong to bootstrap the signage issue into a holding that the Ordinance is also preempted. The majority offers no persuasive explanation for why the Ordinance itself interferes with federal law. It follows that the district court was wrong to enjoin it.
*1239C. Even If There Were A Conflict Between County Law And Federal Law, We Cannot Determine Which Prevails Without Adjudicating The County’s Claimed Rights-of-Way
Third, even if we assume that there maybe some conflict between the County and the BLM over some disputed routes, the majority offers no reason why it is the County’s claims that must automatically yield. R.S. 2477 disputes are fact-intensive. They require the taking and evaluating of evidence regarding past patterns of public use. The majority states that “Kane County simply reasserts that its R.S. 2477 rights are valid,” Maj. Op. 1221, but this is not so. The County loudly and repeatedly sought an opportunity to prove its claims in district court, but was rebuffed. If it is true that “Kane County cannot defend a preemption suit by simply alleging the existence of R.S. 2477 rights of way,” as the majority says (Maj. Op. 1221), it should also be true that the plaintiffs cannot win a preemption suit by simply alleging the opposite. Until one side or the other proves its claims, there is no basis for judicial intervention on either side.
To be sure, the ultimate burden of proof in litigation over a disputed R.S. 2477 claim lies with the claimant. SUWA, 425 F.3d at 768. But it does not follow that the County’s claims are not “valid” or “existing” until they are proven. That would confuse the burden of persuasion within litigation with the absence of rights outside of litigation. As a general matter, people are free to exercise rights even when those rights are disputed, without first going to court, on the understanding that persons with opposing interests may have the corresponding right to sue to stop them, or for damages. The scheme laid out in SUWA for resolving R.S. 2477 conflicts permits both sides, local and federal, to exercise their status quo rights. If the federal government believes the County has overstepped its rights in any particular, it may bring a trespass action (and obtain a TRO or preliminary injunction if fast action is necessary). If the County believes that BLM has invaded its rights in some particular way, it may bring either an administrative protest or a Quiet Title Action. See Kane County, 562 F.3d at 1091 (Henry, C.J., concurring). Or the two sides may avoid confrontation.9 To say that the County’s claims are preempted until they are proven is to presume, without proof, that none are valid. That defeats the point of vested property rights.
IV. Conclusion
Because of its lack of administrative formalities, R.S. 2477 has created the potential for conflict and uncertainty over the respective rights of the putative easement owner and the owner of the servient estate, namely, the county and the federal government. As this Court has noted in the past, these conflicts and uncertainties require both parties to act in a spirit of “mutual accommodation.” SUWA, 425 F.3d at 746. And as might be expected of interdependent levels of government, in the vast majority of cases, conflicts are resolved in just that way.
That is why it is so important to ensure that interest groups, which do not share the governments’ interests in comity and *1240cooperation, should not be allowed to hijack this process. And it counsels against sweeping judicial holdings that grant an easy and unjustified victory to one side or the other. Resolution of disagreements regarding roads in this part of the country is a matter of intense local interest. One side or the other, the county or the federal government, may go to court. But there is no need to do so lightly or prematurely. By holding that counties have no valid existing rights to manage or maintain roads over federal land without first going to court, the majority today has made mutual accommodation more difficult. I respectfully dissent.

. I focus here on the dispute over roads within the Monument. Kane County does not assert any interest within the Paria Canyon-Vermillion Cliffs Wilderness Area (Aplnt’s Br. 33), and the only road at issue within the Moquith Mountain Wilderness Study Area, the so-called "Windmill Road," is a special case involving access to a particular private landowner’s property. Id. at 36. The principles discussed in this dissent are equally applicable to Glen Canyon National Recreation Area. See Pub.L. No. 92-593, Sec. 3(a), 86 Stat. 1311, 1312 (1972) (establishing Glen Canyon NRA "subject to valid existing rights”).


. The Ordinance has been repealed and the County’s specific acts with respect to signage were in the past, which raises the question of mootness. I have serious reservations about the majority’s holding that this case is not moot, and especially its decision not to employ the flexible doctrine of prudential mootness to avoid this wholly unnecessary federal court intrusion into the relations between a local government and federal land managers. But I will focus on what I regard as the more serious legal errors: the plaintiffs' lack of standing, the absence of a cause of action, and the erroneous application of preemption principles.


. In district court, Kane County asserted ownership of rights over the Skutumpah Road and the Windmill Road, but neither of these roads has been closed by the BLM.


. The Monument Plan prohibits all vehicular travel on certain roads, subject to valid existing rights of way, and prohibits OHV travel even on routes left open. Although neither the parties nor the majority distinguish between these two types of restriction, they stand on different legal footing. The scope of an R.S. 2477 right-of-way is determined by its prior use, and may or may not extend to off-road vehicles, which were not common a decade before the passage of FLPMA in 1976. Moreover, federal land managers retain substantial regulatory authority even with regard to land subject to a valid existing right-of-way. See SUWA, 425 F.3d at 748. Thus, BLM might well have authority to ban OHVs from some or all roads in the Monument even if Kane County owns the claimed rights-of-way. None of these issues are before us today.


. The majority does not cite FLPMA as a source of such interests, though it is the only statute that remotely seems relevant. FLPMA imposes on federal land managers certain responsibilities to protect the land from "unnecessary or undue degradation,” 43 U.S.C. § 1732(b), which might well extend to restricting OHV use. E.g., Southern Utah Wilderness Alliance v. Dabney, 7 F.Supp.2d 1205 (D.Utah 1998) (suit against National Park Service to compel closure of a four-wheeler route in Canyonlands National Park); but cf. Norton v. Southern Utah Wilderness Alliance, 542 U.S. 55, 124 S.Ct. 2373, 159 L.Ed.2d 137 (2004) (holding that BLM has no judicially enforceable duty to exclude all ORVs from wilderness study areas). Any such duties, however, run against the federal land manager, not against the County or private parties, and the plaintiffs are not suing BLM. FLPMA also provides that "all actions by the Secretary concerned under this Act shall be subject to valid existing rights.” 43 U.S.C. § 1701 Savings Provision (h).


. The case from which the majority takes this language calls the quoted, understanding of standing a "somewhat cynical view,” and goes on to hold that the plaintiffs were asserting an interest protected by the Free Speech Clause. In re Special Grand Jury 89-2, 450 F.3d at 1172.


. In San Juan, environmental groups with seemingly the same interests the plaintiff groups assert here were denied permission even to intervene, let alone to bring a suit in their own name. As noted above, we held that the environmental intervenors did not need to establish standing because there was an original party with Article III standing to sustain the jurisdiction of the court. 503 F.3d at 1171; see id. at 1172 (“if the original party on whose side a party intervened drops out of the litigation, the intervenor will then have to establish its own standing to continue pursuing litigation”) (internal citation omitted).


. This assumes that the County’s signs were new, rather than merely replacements for long-standing County road signs, which is unclear from the record.


. In this case, for example, the evidence indicates that BLM has refrained from taking steps to block travel on at least some disputed routes until the legal picture has been clarified, App.1914, and the County has repealed its ordinance and removed offending signs for the same reason. This reinforces why the rules of standing matter. When the two parties in interest show restraint, outside interests should not be permitted to foment litigation.